DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgment is made of the amendment filed 4/12/21.  Accordingly the application has been amended.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 26-27,31 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Phillips (5384993).
Claim 26.  Phillips discloses a building, comprising: 
a) a foundation (14); 
b) a wall (12/17/18) supported by the foundation; 
c) a roof truss (any one of 24) supported by the wall; 
d) a hold down assembly (10) connecting the roof truss directly to the foundation; 
e) the hold down assembly comprising an 
anchor (32 and/or 36); 
a tie-rod (16) connected to the anchor; 

a fastener (35 and/or 46) securing the tie-rod to the hanger; 
f) the side walls are operably attached to an end portion of the roof truss wherein the end portion is disposed between the side walls (as seen in the figures and noted in the disclosure); and 
g) the fastener is operably attached to the tie-rod extending between the side walls through an opening in the bottom wall (as seen in at least figure 5), thereby tying the roof truss directly to the foundation.

    PNG
    media_image1.png
    336
    825
    media_image1.png
    Greyscale

Claim 27.  A building as in claim 26, wherein: a) the hanger includes a top wall (forming part of 50 as seen in the figures and as seen in the annotated figure) attached to the side walls; and b) the top wall is supported on a top surface of the end portion of the roof truss (as seen in the figures).
.
Response to Arguments
Applicant's arguments filed 4/12/21 have been fully considered but they are not persuasive.
Applicant’s argument that the protrusion 50 does not show  a bottom wall between the side walls and a tie rod extending between the side walls is not persuasive.  The Office Action and rejection do not rely on protrusion 50 alone for teaching the claimed structure.  Rather the rejection relies on an outer wall from one protrusion 50 and an opposed outer side wall from a second protrusion 50 with a bottom, element 52 extending between them, and a top wall supported on a top surface of the end portion of a roof truss (one truss 24); see the annotated figure above.  This interpretation is consistent with the teachings of the reference and anticipates the claim.  Accordingly applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228.  The examiner can normally be reached on M, TH, F 8am-1pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635